Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to AFCP 2.0 communication filed on 4/25/2022.
Claims 1-19 are subject to examination.
This amendment and applicant’s arguments are fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-19 respectively are allowed and renumbered as claims 1-19 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “a service router software module configured to receive a connection request to each one of a plurality of services from each of one or more clients and maintain a persistent network connection with said each of the one or more clients for each one of the plurality of services upon receiving the connection request; a container manager software module configured to load and process each one of the plurality of services within a single host; and a resource connection manager software module configured to provide unique mapping of one or more resources to each one of the plurality of services, wherein each of the one or more resources is provided in an abstracted form to the service so that the service is unaware of the underlying infrastructure of the resource, and further configured to provide an individual access limit for each of the one or more unique mappings of each resource to each, respective, one of the plurality of services”.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453